Title: From Alexander Hamilton to James McHenry, 3 December 1799
From: Hamilton, Alexander
To: McHenry, James


New York, December 3, 1799. “… In conformity with your letter of the 25th of November I have written to Colonel Hamtramck requesting him to point out the individual officers whose ignorance is so strongly spoken of in his letter of the 5th of October. The remark of the Colonel did not appear to me to be directed particularly against late appointments but to embrace all appointments for the western army whether of ancient or recent date.…”
